DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 144, 147, 151, 153, 154, 156, 157, 181-183, 187, 192, 209, 210, 216-220, 237, and 241 are pending in the instant application. Claims 144, 147, 151, 183, 209, 210, 216, 218, 219, and 241 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 153, 154, 156, 157, 181, 182, 192, 217, and 237 are rejected. Claim 220 is objected. 
Information Disclosure Statement
The information disclosure statement filed on October 12, 2022 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 144, 147, 151, 153, 154, 156, 157, 181-183, 187, 192, 209, 210, 216-220, and 237, and the species Compound 36 in the response filed on October 12, 2022 is acknowledged. The restriction requirements are still deemed proper and are hereby made final. 
The examiner will follow the guidelines of MPEP 803.02 wherein once a species is elected, it is examined for compliance with all applicable statutes for patentability and if compliance is found, then the examination is expanded to a reasonable number of elated species to determine whether they also comply with the statute. The examiner will determine whether the entire scope of the claims is patentable according to MPEP 803.02.
Applicant's elected species appears allowable over the prior art of record. Therefore, according to MPEP 803.02: should no prior art be found that anticipated or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipated or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The search of the Markush-type claim has been extended to the non-elected species wherein: T is 
    PNG
    media_image1.png
    58
    53
    media_image1.png
    Greyscale
and the remaining variables are as defined in the claims. 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 153, 154, 156, 157, 181, 182, 187, 192, 217, 220, and 237 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 153, 154, 156, 181, 192, and 237 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/022529 A1. 
WO 2018/022529 A1 discloses compounds having Formula I and pharmaceutical compositions thereof (see abstract), such as the compounds no. R1002 and R1003 (see Table 1 on page 20), for example, which anticipate compounds of Formula (I’) of the claims wherein T is 
    PNG
    media_image1.png
    58
    53
    media_image1.png
    Greyscale
; X is -OR1c; R1c is C1 alkyl substituted with R1e; R1e is -O(C=O)R1f; R1f is C4 alkyl; R1 is -C(=O)R1b; and R1b is C1 alkyl.  
Claims 1-3, 47, 55, 62, 69, 80, 91, 98, 117, 137, 154, 156, 157, 182, 187, and 217 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (Japanese Journal of Microbiology (1972), 16(3), 239-42). 
Nakamura et al. discloses the compound 
    PNG
    media_image2.png
    163
    580
    media_image2.png
    Greyscale
(see page 239) which anticipates a compound of Formula (II’-0) of the claims wherein Y is a bond; T is 
    PNG
    media_image1.png
    58
    53
    media_image1.png
    Greyscale
; X is -OR1c; and R1c is H. 
Claim Objections
Claim 220 is objected to for depending on a previous rejected claim. However, even if the claim is amended to be in independent form, it would still not be in condition for allowance because it contains non-elected subject matter (i.e., T can be other than  
    PNG
    media_image1.png
    58
    53
    media_image1.png
    Greyscale
). In other words, the subject matter or species which are not embraced by the elected embodiment or the identified nonelected species have been withdrawn from further consideration. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626